Citation Nr: 0332492	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease. 

2.  Entitlement to service connection for peripheral vascular 
disease. 

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 

4.  Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On April 23, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Schedule the veteran for appropriate 
VA examination(s) to ascertain the nature 
and etiology of any arteriosclerotic 
cardiovascular disease, peripheral 
vascular disease, chronic obstructive 
pulmonary disease, and obstructive sleep 
apnea.  Send the claims file to the 
examiner(s) for review in connection with 
the examination(s).  The examiner(s) 
should report all clinical and special 
test findings as well as clear diagnoses 
of any of the claimed disorders which are 
found to be present. 

After examining the veteran and reviewing 
the claims file (to specifically include 
service medical records and postservice 
medical records) the examiner(s) should 
respond to the following:

a) Were any of the claimed disorders 
(arteriosclerotic cardiovascular disease, 
peripheral vascular disease, chronic 
obstructive pulmonary disease, and 
obstructive sleep apnea) manifested 
during the veteran's period of active 
duty service (July 1945 to January 1947 
and from June 1948 to November 1966)?  

b) If not, when were these disorders 
first manifested? 
c) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
veteran developed nicotine dependence 
during service? 

d) If it is at least as likely as not 
that the veteran developed nicotine 
dependence during service, is it at least 
as likely as not (a 50% or higher degree 
of probability) that such nicotine 
dependence may be considered to be a 
proximate cause of the veteran's 
arteriosclerotic cardiovascular disease, 
peripheral vascular disease, chronic 
obstructive pulmonary disease, and 
obstructive sleep apnea?

e) Even if the veteran did not become 
nicotine dependent during service, is it 
at least as likely as not that and of the 
claimed disorders (arteriosclerotic 
cardiovascular disease, peripheral 
vascular disease, chronic obstructive 
pulmonary disease, and obstructive sleep 
apnea) are causally related to the actual 
use of tobacco products during service 
(as opposed to any use prior to or after 
service)?

A complete rationale for all opinions 
offered should be set forth in the report 
provided, together with citation to any 
pertinent medical or other supporting 
records, medical literature, etc.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





